Citation Nr: 0732037	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-21 404	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress syndrome (PTSD).

2.  Entitlement to an effective date earlier than February 5, 
2002, for the grant of service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and April 2004 rating 
decisions issued by the RO in Boston, Massachusetts (Boston 
RO).  In a December 2002 rating action, the Boston RO granted 
service connection for PTSD and assigned an initial 50 
percent rating, effective February 5, 2002.  In October 2003, 
the veteran filed a notice of disagreement (NOD) with regard 
to the initial rating assigned.

In an April 2004 rating action, the Boston RO increased the 
evaluation of the veteran's PTSD to 70 percent disabling, 
retroactive to February 5, 2002.  In January 2005, the 
veteran filed an NOD with regard to the effective date of 
grant of service connection for PTSD.  During the pendency of 
this appeal, the veteran moved to New York, and his appeal 
was transferred to the New York, New York RO.  

In August 2007, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the RO in 
New York, New York.  A transcript of these proceedings has 
been associated with the veteran's claims file.  During his 
hearing, the veteran testified that he is not represented 
(formerly he was represented by the Massachusetts Department 
of Veterans Services) and that he was representing himself.  
The Board acknowledges the change in representation.  

As the appeal regarding the issue of a higher evaluation for 
PTSD involves an original claim, the Board has framed this 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In a VA Form 9 dated June 30, 2005, 
the veteran claimed that he is unemployable and cannot work.  
Thus, the Board construes this statement as not only a claim 
for a 100 percent schedular rating, but also a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  As the RO has 
not adjudicated the issue of entitlement to a TDIU, it is 
referred to the RO for appropriate action. 

The Board's decision denying the claim for an earlier 
effective date for grant of service connection for PTSD is 
set forth below.  For the reasons expressed below, the 
remaining claim identified on the title page-for which the 
veteran has completed the first of two actions required to 
place this matter in appellate status-is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the AMC, in Washington, DC.  VA will notify the 
veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  On February 5, 2002, the veteran's original claim of 
entitlement to service connection for PTSD was received, 
after he had been diagnosed with PTSD.

2.  The record contains no statement or communication from 
the veteran or his former representative, prior to February 
5, 2002, that constitutes a pending claim for service 
connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than February 5, 
2002, for a grant of service connection for PTSD, is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007).  This liberalizing law is includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  


As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
particular claim on appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

II.  Earlier Effective Date

The record shows that the veteran's original claim of 
entitlement to service connection for PTSD was received on 
February 5, 2002, after he had already been diagnosed with 
PTSD.  In a December 2002 rating decision, the Boston RO 
granted service connection for PTSD, effective February 5, 
2002, the date of receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation; otherwise, the date of receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

As noted above, the veteran submitted a claim of entitlement 
to service connection for PTSD on February 5, 2002, which is 
the date of receipt of the original claim and which is well 
after the one-year period following his discharge from 
service.  Based on 38 U.S.C.A. § 5110(a), therefore, the 
Boston RO granted the earliest effective date for a grant of 
service connection for PTSD that the law allows.

In his statements and testimony, however, the veteran 
contends that an effective date prior to February 5, 2002, is 
warranted because he had this condition for nearly 50 years 
prior to submitting his claim.  The veteran indicated that he 
sought psychiatric help every two to three years for alcohol, 
among other things, implying that records of his care for 
this condition should serve as a claim of service connection.  

Although it is true that any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Records of the veteran's treatment for PTSD dated prior to 
filing his claim of entitlement to service connection for 
PTSD, therefore, cannot by themselves serve as a claim of 
service connection.  The mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  While VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  In this case, the 
first document that can clearly be construed as a claim for 
the benefit sought was received by the Boston RO on February 
5, 2002.

In addition, the Board notes that service connection was 
established for the veteran's PTSD because the Boston RO 
found that this disorder was related to service.  It does not 
follow from this, though, that the effective date of service 
connection should be the day following service.  This 
interpretation would render meaningless the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Meeks 
v. West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
addressing a similar argument, noted that the veteran in that 
case "conflate[d] what are in fact two distinct issues, 
involving separate inquiries:  the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled."  Id. at 1366.  

The Board acknowledges that, in February 1968, the veteran 
filed a claim of entitlement to service connection for a 
nervous condition after being hospitalized at the Brooklyn VA 
Hospital for a personality pattern disturbance.  In a May 
1968 rating decision, the RO denied the claim because a 
personality pattern disturbance is not a disability under the 
law.  The veteran was hospitalized by VA for chronic 
alcoholism in September and October 1976.  Following an April 
1977 VA examination, which resulted in a diagnosis of 
alcoholic deterioration, the RO found that the veteran was 
incapable of engaging in substantially gainful employment and 
awarded him nonservice-connected pension benefits in a July 
1977 rating action.  In August 1977, in response to a letter 
from the veteran complaining that VA had not acted on his 
original claim, the RO noted that it had denied his original 
claim for a nervous condition in May 1968 and that in order 
to reopen his claim, he needed to submit new and material 
evidence to show that his claimed nervous condition is not a 
personality pattern disturbance but a disease or injury that 
was incurred in or aggravated by military service.  From 
August 1977 until February 5, 2002, the record contains no 
statement or communication from the veteran or his former 
representative that constitutes a pending claim for service 
connection for a nervous condition or for PTSD.  The Board 
notes that since PTSD is a separate diagnosed disorder, that 
is, it is not a personality pattern disturbance or alcoholic 
deterioration, a claim for PTSD is a new claim.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Inasmuch as there was no pending claim for service connection 
for PTSD on any basis prior to February 5, 2002, there is no 
legal basis for granting service connection prior to this 
date.  (Emphasis added.)  Rather, the governing legal 
authority makes clear that, under these circumstances, the 
effective date for service connection for PTSD can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for PTSD earlier than February 5, 2002 is 
assignable, the claim for an earlier effective date must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date earlier than February 5, 2002, for grant of 
service connection for PTSD, is denied.

REMAND

For the reasons set forth below, the veteran's claim for an 
initial rating in excess of 70 percent for PTSD must be 
remanded.

Here, in December 2002, the Boston RO granted service 
connection for PTSD, assigning an initial 50 percent 
disability rating.  In October 2003, the veteran submitted a 
statement disagreeing with the assigned disability rating.  
The Board construes this submission as an NOD.  Subsequently, 
in April 2004, the Boston RO increased the evaluation of the 
veteran's PTSD to 70 percent disabling.  In a VA Form 9 dated 
June 30, 2005, the veteran clearly contended that a 100 
percent rating is warranted for this disability.  See, e.g., 
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, his appeal 
for a higher initial rating for PTSD remains viable and 
continues.  Id.

By filing an NOD, the veteran has initiated appellate review 
of the initial rating assigned.  The next step in the 
appellate process is for the RO/AMC to issue to the veteran a 
statement of the case (SOC).  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 and 20.202 
(2007).

In view of the above, this matter is REMANDED to the RO via 
the AMC for the following:

Issue to the veteran an SOC addressing 
the claim for entitlement to an initial 
rating in excess of 70 percent for PTSD.  
Along with the SOC, furnish to the 
veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to this issue.  The veteran is 
hereby reminded that appellate 
consideration of this matter may be 
obtained only if a timely appeal is 
perfected. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


